DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because: (i) it is not in the form of a single sentence, and (ii) it utilizes periods after the recited steps (and this is prohibited).  Please note that the only appropriate use of periods in claim language is at the end of the claim and/or to denote an abbreviation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the use of relative terms “high” and “rapidly” render this claim vague and indefinite in as much as at least the claims do not define the metes and bounds of these relative terms.
In claim 2, the use of word “mainly” renders this claim vague and indefinite because it raises the question of whether or not unspecified agricultural or forestry wastes can also be used.  The use of standard Markush language is suggested.
In claim 5, the use of the exemplary language “such as” renders this claim vague and indefinite in as much as it is not clear if the listed microorganisms are required features of the claim or not.  Please note that preferences and examples are properly set forth in the specification (but not in the claims).  The use of standard Markush language is suggested.
In claim 7, the phrase “thickness of 10 to 30 %” is incomplete in as much as it does not describe what the thickness is relative to.
Claim 8 is incomplete because it does not explicitly recite any method steps.

Allowable Subject Matter
One of the more relevant references of record is the CN 107 382 603 A reference provided in the Applicants’ IDS.  The first page of the English translation of this CN 107 382 603 describes a biomass material that is a mixture of a product of the pyrolysis of agricultural straw w/ animal manure.  However, the Applicants’ independent claim 1 calls for the use of “organic nitrogen” (which the Applicants’ dependent claim 3 defines as being either urea or an amide) as a component to be mixed w/ the Applicants’ agricultural and/or forestry-based materials, and at least this particular feature is not taught or suggested in at least the first page of the English translation of CN 107 382 603 A.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims based on the teachings provided in this CN 107 382 603 A reference.  In conclusion, all of the Applicants’ claims are allowed over the art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 5,529,612; CN 107 213 782 A and also CN 111 362 265 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736